Voto Concurrente del
Juez Presidente Interino, Señor Pérez Pimentel,
con el cual está conforme el Juez Asociado Señor Ramírez Bages y, en parte, el Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 20 de abril de 1971
Concurro en el resultado a que llega el Tribunal porque la revocación de la sentencia y la orden para la celebración de un nuevo juicio es una admonición a los señores jueces del Tribunal de Primera Instancia para que observen las dis-posiciones de la Regla 89 de Procedimiento Criminal en la consolidación de casos para vista. Cuando se infrinja dicha regla en casos vistos ante jurado, el error reviste tal grave-dad, que la revocación de la sentencia puede considerarse automática, ya que al seguirse el proceso como si se tratara de una sola acusación o denuncia, se privaría a los acusados de ciertos derechos que las leyes les reconocen en el trámite procesal. Sin embargo, cuando se trata de casos vistos ante *830tribunal de derecho, la situación puede variar. He sostenido en ocasiones anteriores que la comisión de un error no con-lleva automáticamente la revocación de la sentencia, aun cuando el error sea de categoría constitucional, si el mismo no ha lesionado derechos fundamentales del acusado. Aunque sigo sustentando el mismo criterio, por las razones expresadas al principio, no considero necesario analizar este caso a la luz de dicho principio.